Plaintiffs vehicle, while stopped at a traffic light, was struck in the rear by defendant’s vehicle. In opposition to plaintiffs motion for summary judgment, defendant failed to raise a question of fact as to whether there was a nonnegligent reason for the collision (see Mullen v Rigor, 8 AD3d 104 [2004]). Since defendant herself would be the party with knowledge of any such nonnegligent reasons, it does not avail her that her counsel had not yet received plaintiffs bill of particulars setting forth his claims in detail (Soto-Maroquin v Mellet, 63 AD3d 449 [2009]). Concur—Tom, J.E, Saxe, Nardelli, Renwick and Freedman, JJ.